Citation Nr: 1309546	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  10-00 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.  

2. Entitlement to service connection for tinnitus.  

3. Entitlement to service connection for a lumbar spine disability.  

4. Entitlement to service connection for an eye disability, to include conjunctivitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from March 1969 to March 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO denied all claims for service connection.  

In October 2012, the Veteran testified before the undersigned at a Board Videoconference hearing.  A copy of the transcript has been reviewed and associated with the file.  

The issue of entitlement to a total disability rating for individual unemployability (TDIU) has been raised by a February 2009 statement of the Veteran (available on Virtual VA), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

Several VA records show the Veteran either has applied and/or been awarded Social Security Administration (SSA) disability benefits (See, December 2008 VA social work note and April 2009 SSA disability award statement on Virtual VA).  On remand, all SSA records should be requested and associated with the file.  A negative reply is requested if the records are unavailable.  The duty to assist requires that such records must be requested where they may be relevant to the issues on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1320-23 (Fed. Cir. 2010).  

Additionally, personnel records should be associated with the file.  The Veteran alleges that he caused an ambulance accident as a medic and was injured; although he did not seek medical treatment, personnel records may clarify the incident.  See Board hearing transcript, pp 12-13.  

Additionally, the Board finds that VA examinations are warranted for the claimed disabilities in this case because there is evidence that an event, injury or disease occurred in service and an indication that the claimed disabilities or symptoms may be associated with service but not sufficient competent medical evidence to decide the claim.  38 C.F.R. § 3.159(c)(4) (2012).  On remand, the Veteran should be afforded VA examinations for his claims for service connection for bilateral hearing loss and tinnitus; a lumbar spine disability; and an eye disability.  

Accordingly, the case is REMANDED for the following action: 


1. Request SSA records and associate them with the file. If the records are unavailable, a negative reply is requested and should be added to the record.  Notice to the Veteran regarding the same must be in accordance with 38 C.F.R. § 3.159(e)(1) (2012).  

2. Request service personnel records and associate them with the file.  If the records are unavailable, a negative reply is requested and should be added to the record.  Notice to the Veteran regarding the same must be in accordance with 38 C.F.R. § 3.159(e)(1) (2012).  

3. After completing all of the development action requested above, schedule the Veteran for a VA audiology examination.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination.  

The examiner should determine the nature and etiology of any current bilateral hearing loss and tinnitus.  The examiner should state whether it is at least as likely as not that any bilateral hearing loss and/or tinnitus disability is related to service.  

The examiner's attention is especially directed toward the following evidence: 

* The December 1970 separation examination showing normal hearing; 
* The June 2008 VA audiology consultation; 
* The January 2009 income net worth statement showing the Veteran's past work was listed as a millwright and a senior conveyer technician; and 
* The September 2008 VA record showing no tinnitus in the review of systems.  

The examiner should explain all conclusions made and support them with an accurate citation to the pertinent facts of the case.  

4. Schedule the Veteran for a VA orthopedic examination.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination.  

The examiner should determine the nature and etiology of any current lumbar spine disability.  The examiner should state whether it is at least as likely as not that any lumbar spine disability is related to service.  

The examiner's attention is especially directed toward the following evidence: 
* A July 1970 service treatment record showing a complaint of a back ache; 
* The December 1970 separation examination showing that a normal clinical evaluation of the spine; 
* A September 2007 MRI showing mild degree of diffuse posterior disc bulge at the L4-L5 level with no evidence of spinal stenosis or nerve root compression; and 
* An August 2008 VA record showing the Veteran's assertion that he "wrecked an ambulance" in service and he was "never checked out."  

The examiner should explain all conclusions made and support them with an accurate citation to the pertinent facts of the case.  

5. Schedule the Veteran for a VA eye examination.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination.  

The examiner should determine the nature and etiology of any current eye disability.  The examiner should state whether it is at least as likely as not that any eye disability is related to service.  

The examiner's attention is especially directed toward the following evidence: 
* an April 1969 service treatment record showing an assessment of conjunctivitis; 
* A December 1970 separation examination showing 20/20 visual acuity and a negative clinical evaluation of the eyes; 
* A June 2008 VA optometry consultation showing the Veteran had no ocular or visual complaints and assessment for both eyes of: suspected glaucoma, mild senile cataracts, refractive error/presbyopia, hypertension and diabetes mellitus without retinopathy; and 
* The Veteran's testimony at the October 2012 Board hearing where he stated half his platoon came down with conjunctivitis (Transcript, p 9),  he still had "stuff" in the corner of his eye daily which "breaks up in little chunks" and felt sharp.  Id.  

The examiner should explain all conclusions made and support them with an accurate citation to the pertinent facts of the case.  

6. Re-adjudicate the claims for service connection.  If the decision remains in any way adverse to the Veteran, provide him with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.  


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

